Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 03/26/21 is acknowledged. 

2.  Claims 25-37  are   pending. 


Claims  25-37 read on a method of obtaining an expanded number of TIL are under consideration in the instant application.


4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 

5. Claims 25-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,074,185. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 9,074,185 teach a method of obtained an expanded T cells, comprising expanding T cells in the comprising cell medium comprising IL-2, OKT3 and irradiated feeder cell. 

Applicant’s arguments filed on 03/26/21 have been fully considered but have not been found convincing.

Applicant asserts that claims 25 and 35 recited culturing tumor tissue samples in the first gas permeable container and expanded TIL in the second gas permeable container. None of the claims of US Patent’185 explicitly disclosed said features and the Examiner does no addressed said issue.

It is noted that during prosecution of  parent cases 15/375,289 and 13/424,646, now both abandoned, the Examiner  explicitly addressed said issue, stated that   “ it would be obvious to one skill in the time the invention was made to substitute one type of cell culturing flasks with another gas permeable cell culture devices to obtain an expand the number of TIL from a mammal for adoptive cell immunotherapy because the prior art suggests and teaches the advantages of using gas permeable container over the conventional cell culturing flasks for culturing cell for adoptive cell immunotherapy (emphases added). 

Moreover, it is noted the as acknowledged in the parent case  specification 13/424,646, at the time the invention was made the use of gas permeable containers for culturing and expanding T cells were well known and commercially available.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). see MPEP § 2144.05 part II A.

Thus it is the Examiners’ position that it would be obvious to one skill in the art to use gas permeable container in  the  method  of obtained an expanded TIL recited in claims 1-13 of U.S. Patent No. 9,074,185.


6. No claim is allowed.

7. THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 




8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644